Citation Nr: 1760178	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-20 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Antonio, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for blindness in both eyes as a result of a right eye procedure at the VA Medical Center in San Antonio, Texas on September 15, 2009.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from August 1971 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.

To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2017).  The Board finds that a remand is warranted in order to obtain an opinion from a VA examiner.




Accordingly, the case is remanded to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Obtain an opinion for a VA examiner with appropriate expertise to determine whether the Veteran has an additional right and/or left eye disability resulting from the September 15, 2009 procedure performed at the VA Medical Center in San Antonio, Texas.  The examiner must review the claims file and note that review in the report.

Based on the review of the record, the examiner should provide the following medical opinions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran sustained additional right and/or left eye disability as a result of the September 15, 2009 right eye procedure performed at the VA Medical Center in San Antonio, Texas?

b)  If there is additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment and/or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider?

c)  If there is additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of an event not reasonably foreseeable?

The examiner is advised that to establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; OR, VA furnished the treatment without the Veteran's informed consent.

The examiner is further advised that, generally, informed consent is the freely given consent that follows a careful explanation by the practitioner to the veteran or the veteran's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the veteran or who will perform the particular procedure or provide the treatment, must explain in language understandable to the veteran or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The veteran or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the veteran or surrogate if the proposed treatment is novel or unorthodox.  The veteran or surrogate may withhold or revoke his or her consent at any time.

The examiner is also advised that the term "event not reasonably foreseeable" means whether a reasonable health care provider would have foreseen the event.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

The rationale for all opinions expressed must be provided.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be re-adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

